               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Gregory Vincent Smith,                )      C/A No.: 3:19-652-JFA-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                ORDER
 Christopher D. Phillips; Dexter       )
 Handy; Brett Perry; William S.        )
 Tetterton,                            )
                                       )
                   Defendants.         )
                                       )

      Gregory Vincent Smith (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of

his constitutional rights related to his arrest and prosecution. This matter

comes before the court on Plaintiff’s (1) motion to amend the complaint [ECF

No. 19] and (2) for joinder of parties [ECF No. 21]. Pursuant to the provisions

of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(f) (D.S.C.), all

pretrial proceedings have been referred to the undersigned.

I.    Motion to Amend the Complaint

      In his motion to amend, Plaintiff cites to the underlying state court

appendix, which is properly not part of the record before this court, and seeks

to add legal arguments. “[L]eave [to amend] shall be freely given when justice

so requires.” Fed. R. Civ. P. 15(a). “A motion to amend should be denied only

when the amendment would be prejudicial to the opposing party, there has
been bad faith on the part of the moving party, or the amendment would be

futile.” HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir. 2001) (internal

quotation marks omitted). While Plaintiff seeks to add details from the state

court appendix, such allegations are more akin to legal argument and would

more appropriately be included as support in a response to a motion for

summary judgment.

      Additionally, Plaintiff’s motion to amend contains no proposed

amended complaint, but only argument in support of his original complaint.

Plaintiff is reminded that an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). For all of these reasons, the

undersigned denies Plaintiff’s motion to amend as futile.

II.   Motion for Joinder of Parties

      In his motion for joinder, Plaintiff seeks to add Nichole Barlow as a

plaintiff and argues that Barlow’s constitutional rights were violated [ECF

No. 21]. There is no indication that Barlow seeks to join this case as a

litigant. Even if she did, Plaintiff may not represent another individual pro

se. See Meyers v. Loudoun Cnty. Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005)

(finding pro se litigant’s right to litigate for himself does not create right to

                                       2
litigate on behalf of another); Oxendine v. Williams, 509 F.2d 1405, 1407 (4th

Cir. 1975) (“[W]e consider the competence of a layman representing himself to

be clearly too limited to allow him to risk the rights of others.”). Therefore,

Plaintiff’s motion for joinder is denied.

      IT IS SO ORDERED.



May 1, 2019                                     Shiva V. Hodges
Columbia, South Carolina                        United States Magistrate Judge




                                            3
